Citation Nr: 1217722	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  05-03 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability claimed as a result of Department of Veterans Affairs medical treatment, including testicular tumor surgery in May 1995.



REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Attorney



ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel




INTRODUCTION

The Veteran served on active duty from November 1974 to March 1975. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision issued by the RO, which in pertinent part denied the Veteran's claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151.

Recently, in September 2009, the Board denied the Veteran's claims for entitlement to benefits under the provisions of 38 U.S.C.A. § 1151.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2010, the Court granted a Joint Motion to vacate the September 2009 decision and to remand the matter for further development.  The Board again remanded the Veteran's claim in December 2010, and the case has been returned to the Board for review.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

Following the June 2010 Joint Motion, the Board remanded the Veteran's claim in December 2010 to afford him another VA examination and opinion supported by sufficient rationale and explanation.  The Veteran was afforded another VA examination, but the Board regrettably must again remand the Veteran's claim as the December 2010 examination lacked sufficient rationale and explanation.  

In December 2010, the Veteran was afforded another VA examination, and the examiner was requested to answer specific questions related to the Veteran's § 1151 claim.  The examiner, however, did not clearly discuss whether the claimed secondary disabilities were caused by an event which was not reasonably foreseeable.  The Board has noted that the examiner stated that "the claimed disorders were not at least as likely as not a certain or near certain risk of the left orchiectomy in 1995."  The examiner then went on to state that only erectile dysfunction was a reasonably foreseeable consequence of the left orchiectomy.  The examiner further stated that the numbness of the Veteran's medial thigh was "possibly reasonably foreseeable, inasmuch as that is a known complication from inguinal orchiectomies or inguinal herniorrhaphy."  The Board notes that this statement is equivocal, and is not sufficient to provide a basis for resolving the claim.  The Board also notes that there appears to be an internal contradiction between the examiner's statement that only the erectile dysfunction and possibly the numbness of the thigh were foreseeable, and his later statement that some of the other residuals such as hair loss and liver cysts were noted in medical literature as being sometimes associated with the treatment.

Due to the conflicting assertions illustrated above, as well as, limited rationale in answering the other questions requested, the Board finds that an addendum to the VA examination is necessary.  

The Board also notes that the claims file contains a copy of a decision from the Social Security Administration dated in December 1999 which granted disability benefits in part based on impairment associated with the orchiectomy.  However, a complete set of the evidence relied on by the Social Security Administration has not been obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Social Security Administration and obtain a complete set of all records pertaining to the Veteran's claim for Social Security disability benefits, to include all evidence considered in connection with that claim.

2.  The claims file should be forwarded to the urologist who previously examined the Veteran.  With respect to each of the following manifestations, please offer an opinion as to whether the complication is one which a health care provider would consider to be an ordinary risk of the treatment that was provided (including the orchiectomy and all follow-up treatment): 

a. numbness and discomfort in the groin;
b. numbness in the leg
c. scar tenderness
d. erectile dysfunction
e. liver cyst
f. hair loss

A clear rationale must be given for ALL opinions and conclusions expressed.  The physician must adequately explain the justification for the opinions or conclusions using sound medical principles.

3.  After completion of all indicated development, the Veteran's claim should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


